 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     ELENOR SKYE VILLANUEVA PATINO, et                    Case No. 1:18-cv-01468-AWI-SAB
11   al.,
                                                          ORDER DIRECTING DEFENDANTS
12                   Plaintiffs,                          COUNTY OF MERCED, COREY GIBSON,
                                                          AARON ROSENBURG, GREG SULLIVAN,
13           v.                                           AND VERNON WARNKE TO FILE A
                                                          STATEMENT SIGNIFYING CONSENT TO
14   COUNTY OF MERCED, et al.,                            STIPULATION OF DISMISSAL OF CLAIM

15                   Defendants.                          (ECF No. 26)

16                                                        SEVEN DAY DEADLINE

17

18          On June 24, 2019, Plaintiffs and Defendant California Forensic Medical Group, Inc.

19 (“CFMG”) filed what was titled a joint motion to dismiss Plaintiffs’ second cause of action
20 against Defendant CFMG. (ECF No. 26.) However, the body of the filed document is in the

21 form of a stipulation of dismissal under Federal Rule of Civil Procedure 41(a), signed by

22 Plaintiffs and Defendant CFMG only. (ECF No. 26.) A stipulation of dismissal under Rule

23 41(a) requires the approval of all parties who have appeared in the action. See Fed. R. Civ. P.

24 41(a)(1)(ii). Although the document is titled a joint motion, the Court finds it appropriate to

25 accept the filing as a Rule 41(a) stipulation of dismissal if the other parties who have appeared in

26 the action submit a signed filing approving of the stipulation. Defendants County of Merced,
27 Corey Gibson, Aaron Rosenburg, Greg Sullivan, and Vernon Warnke have appeared in this

28 action, but are not signatories to the stipulation of dismissal.


                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that within seven days of entry of this order,

 2 Defendants County of Merced, Corey Gibson, Aaron Rosenburg, Greg Sullivan, and Vernon

 3 Warnke shall file a statement signifying whether they approve or disapprove of the terms of the

 4 stipulation filed on June 24, 2019 (ECF No. 26), and consent to allowing for Plaintiffs’ second

 5 cause of action against Defendant CFMG to be dismissed with prejudice. If these Defendants do

 6 not consent to such stipulation, the Court will construe the filing as a motion to dismiss and set

 7 the motion for hearing and establish a briefing schedule.

 8
     IT IS SO ORDERED.
 9

10 Dated:     June 26, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
